—In an action for a permanent injunction, the defendants Alberta Steeley, George Trotman, Ethel Beckles, Warren Brooker, Samuel Wilson, Dorothy Williams, and 455 Schenectady Avenue Tenants Association appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Garry, J.), dated April 5, 1994, as granted the plaintiff’s motion for a preliminary injunction and denied that branch of their cross motion which was to dismiss the complaint or to transfer this action to the Civil Court.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The plaintiff commenced this action in his capacity as a receiver for a. building that was in foreclosure. The Supreme Court granted his motion for a preliminary injunction and related relief against the appellants and nonappealing defendants, tenants in the building. The property was sold in December 1994, and the plaintiff has not operated the building since that time. Under the circumstances here, there is no benefit which the appellants would gain in this action if they were to succeed on appeal. Therefore, we dismiss the appeal as academic. Rosenblatt, J. P., Copertino, Friedmann and Krausman, JJ., concur.